Citation Nr: 1748745	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-17 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for pes planus.

2. Entitlement to an extraschedular rating for hemorrhoids.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to August 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.
 
The Veteran testified in July 2014 before the undersigned. A transcript of the hearing is associated with the claims file. 

In April 2015 the Board remanded the issues for evidentiary development. The case has now been returned to the Board for further appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pes planus

In September 2015 the Veteran was provided a VA examination to determine the nature and etiology of the claimed pes planus in accordance with the April 2015 Board remand instructions.  The examiner was "to determine whether it is at least as likely as not that pes planus is causally related to service." (Emphasis added.)  The September 2015 examiner stated that it was "within the realm of possibility" but that there was "no objective evidence that [the Veteran's] flat feet (or likely associated bunions and hammer toes) are the result of service or aggravated by service." 

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). As the examiner did not directly address the question posed by the remand instructions of the Board, remand is warranted to obtain an addendum opinion which adequately addresses whether it is at least as likely as not that pes planus is causally related to service.

Extraschedular evaluation for hemorrhoids 

In April 2015 the Board remanded the issue of entitlement to an extraschedular rating for hemorrhoids, to include directing that this issue be referred to the Director or the Compensation and Pension Service for consideration.  That was accomplished and in February 2016, the Director denied entitlement to an extraschedular rating. Significantly, however, the AOJ did not thereafter issue a supplemental statement of the case as directed in the remand.  As such, a remand is required. 38 C.F.R. § 19.31 (c) (2017); Stegall.  

Individual unemployability

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the issues remanded above. This issue is therefore remanded, to be addressed after the following development has been completed. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be contacted and requested to identify any and all medical providers both VA and private who have treated the disorders at issue for which records have not previously been submitted or obtained.  Thereafter, the RO must undertake appropriate action to secure all identified records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter, provide the podiatrist who conducted the September 2015 VA podiatric examination access to the appellant's VBMS and Virtual VA files for review. If this examiner is not available, the Veteran's claims folder should be reviewed by another podiatrist. An in-person examination should be scheduled if, and only if, the reviewing podiatrist deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination if one is provided, the podiatrist is to specifically address the following questions:

a) Is the Veteran's pes planus congenital or acquired in nature?  In this respect VA regulation provides that congenital pes planus with depression of the arch and no evidence of abnormal callosities, or areas of pressure, strain or demonstrable tenderness is not compensable. See 38 C.F.R. § 4.57 (2017).

b) If the Veteran's pes planus is acquired, did acquired pes planus clearly and unmistakably exist prior to active-duty service?

c) If the Veteran's pes planus is acquired, and if it clearly and unmistakably existed prior to service, is there clear and unmistakable evidence that the disorder was NOT aggravated during active-duty service?

The examiner is advised that: 

i) "Clear and unmistakable evidence" is evidence about which reasonable medical providers could not differ. 

ii) "Aggravation" is a permanent increase in severity, beyond the natural progression of the disorder.

d) If pes planus is an acquired disorder but did not clearly and unmistakably preexist service, is it at least as likely as not (50 percent probability or greater) that pes planus was incurred in or caused by an event or injury during active-duty service?

e) If pes planus is acquired but did not clearly and unmistakably preexist service, is it at least as likely as not (50 percent probability or greater) that the pes planus was caused or aggravated by the Veteran's service-connected right knee extension or right knee flexion disabilities?

In connection with the foregoing, the examiner must explicitly address the Veteran's lay assertion that his foot condition preexisted service, but was aggravated by service, and that the disorder has been ongoing since service.  The examiner must also address the July 2014 letter from a private podiatrist opining that the Veteran's pes planus was probably congenital, but was at least as likely as not aggravated by active duty service. 

If any requested opinion cannot be rendered without resorting to speculation, the podiatrist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.

3. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

4. After undertaking any other development deemed appropriate, to include the provision of any additional VA examinations to assess the current nature and severity of the Veteran's service-connected disabilities, then readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


